
	
		II
		111th CONGRESS
		2d Session
		S. 2956
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 26, 2010
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To authorize the Pechanga Band of Luiseno
		  Mission Indians Water Rights Settlement, and for other
		  purposes.
	
	
		1.Short title
			(a)Short titleThis Act may be cited as the
			 Pechanga Band of Luiseño Mission
			 Indians Water Rights Settlement Act.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Approval of
				the pechanga settlement agreement.
					Sec. 5. Tribal Water
				Right.
					Sec. 6. Satisfaction
				of claims.
					Sec. 7. Waiver of
				claims.
					Sec. 8. Water
				facilities.
					Sec. 9. Pechanga
				Settlement Fund.
					Sec. 10. Miscellaneous provisions.
					Sec. 11. Authorization of appropriations.
					Sec. 12. Repeal on
				failure of enforceability date.
				
			2.PurposesThe purposes of this Act are—
			(1)to achieve a fair, equitable, and final
			 settlement of claims to water rights and certain claims for injuries to water
			 rights in the Santa Margarita River Watershed for—
				(A)the Band; and
				(B)the United States acting in its capacity as
			 trustee for the Band and Allottees;
				(2)to achieve a fair, equitable, and final
			 settlement of certain claims by the Band against the United States;
			(3)to authorize, ratify, and confirm the
			 Pechanga Settlement Agreement to be entered into by the Band, RCWD, EMWD, and
			 the United States;
			(4)to authorize and direct the
			 Secretary—
				(A)to execute the Pechanga Settlement
			 Agreement; and
				(B)to take any other action necessary to carry
			 out the Pechanga Settlement Agreement in accordance with this Act; and
				(5)to authorize the appropriation of funds
			 necessary for the implementation of the Pechanga Settlement Agreement and this
			 Act.
			3.DefinitionsIn this Act:
			(1)Adjudication courtThe term Adjudication Court
			 means the U.S. District Court for the Southern District of California
			 exercising continuing jurisdiction over the Adjudication Proceeding.
			(2)Adjudication proceedingThe term Adjudication
			 Proceeding means litigation initiated by the United States regarding
			 relative water rights in the Santa Margarita River Watershed in United States
			 v. Fallbrook Public Utility District et al., Civ. No. 3:51–cv–01247 (S.D.C.A.),
			 including any litigation initiated to interpret or enforce the relative water
			 rights in the Santa Margarita River Watershed pursuant to the Adjudication
			 Court’s continuing jurisdiction over the Fallbrook Decree.
			(3)AFYThe term AFY means acre-feet
			 per year.
			(4)AllotteeThe term allottee means a
			 person who holds a beneficial real property interest in an Indian allotment
			 that is—
				(A)located within the Reservation; and
				(B)held in trust by the United States.
				(5)BandThe term Band means the
			 sovereign government of the Pechanga Band of Luiseño Mission Indians, which is
			 organized under section 16 of the Act of June 18, 1934 (25 U.S.C. 476), acting
			 on behalf of itself and its members.
			(6)Brine disposal facility
			 noticeThe term Brine
			 Disposal Facility Notice has the meaning set forth in section 5 of the
			 Recycled Water Infrastructure Agreement.
			(7)ClaimsThe term claims means
			 rights, claims, demands, actions, compensation or causes of action whether
			 known or unknown as of the date of the Pechanga Settlement Agreement.
			(8)Demineralization and brine disposal
			 projectThe term
			 Demineralization and Brine Disposal Project has the meaning set
			 forth in section 1 of the Recycled Water Infrastructure Agreement.
			(9)EMWDThe term EMWD means Eastern
			 Municipal Water District, a municipal water district organized and existing in
			 accordance with the Municipal Water District Law of 1911, Division 20 of the
			 Water Code of the State of California, as amended.
			(10)EMWD connection feeThe term EMWD Connection Fee
			 has the meaning set forth in section 2.3(b) of the Extension of Service Area
			 Agreement.
			(11)Enforceability dateThe term enforceability date
			 means the date on which the Secretary publishes in the Federal Register the
			 statement of findings described in section 7(f).
			(12)ESAA capacity agreementThe term ESAA Capacity
			 Agreement means the Agreement to Provide Capacity for Delivery
			 of ESAA Water, among the Band, RCWD and the United States.
			(13)ESAA waterThe term ESAA Water means
			 imported potable water that the Band receives from EMWD and MWD pursuant to the
			 Extension of Service Area Agreement.
			(14)Extension of service area
			 agreementThe term
			 Extension of Service Area Agreement means the Agreement
			 for Extension of Existing Service Area, among the Band, EMWD, the
			 United States and MWD for purposes of provision of water service by EMWD to a
			 designated portion of the Reservation using water supplied by MWD.
			(15)Fallbrook decreeThe term Fallbrook Decree
			 means the Modified Final Judgment And Decree, entered in the
			 Adjudication Proceeding on April 6, 1966. The term Fallbrook
			 Decree includes all court orders, interlocutory judgments and decisions
			 supplemental to the Modified Final Judgment And Decree,
			 including Interlocutory Judgment No. 30, Interlocutory Judgment No. 35, and
			 Interlocutory Judgment No. 41.
			(16)Indian tribeThe term Indian tribe has
			 the meaning given the term in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b).
			(17)Injury to water rightsThe term Injury to Water
			 Rights means an interference with, diminution of, or deprivation of
			 water rights under Federal or State law.
			(18)Interim capacityThe term Interim Capacity
			 has the meaning set forth in section 1 of the ESAA Capacity Agreement.
			(19)Interim capacity noticeThe term Interim Capacity
			 Notice has the meaning set forth in section 4(b) of the ESAA Capacity
			 Agreement.
			(20)MWDThe term MWD means the
			 Metropolitan Water District of Southern California, a metropolitan water
			 district organized and incorporated under the Metropolitan Water District Act
			 of the State of California (Stats. 1969, Chapter 209, as amended).
			(21)MWD connection feeThe term MWD Connection Fee
			 has the meaning set forth in section 2.3(a) of the Extension of Service Area
			 Agreement.
			(22)Pechanga esaa delivery capacity
			 accountThe term
			 Pechanga ESAA Delivery Capacity Account means the fund
			 authorized by section 11(a)(2) of this Act.
			(23)Pechanga recycled water infrastructure
			 accountThe term
			 Pechanga Recycled Water Infrastructure Account means the fund
			 authorized by section 11(a)(1) of this Act.
			(24)Pechanga settlement agreementThe term Pechanga Settlement
			 Agreement means that agreement, together with the exhibits thereto. The
			 parties to the Pechanga Settlement Agreement are the Band, the United States on
			 behalf of the Band, its members and allottees, RCWD and EMWD.
			(25)Pechanga settlement fundThe term Pechanga Settlement
			 Fund means the fund authorized by section 9 of this Act.
			(26)Pechanga water codeThe term Pechanga Water Code
			 means a water code to be adopted by the Band in accordance with section
			 5(f).
			(27)Pechanga water fund accountThe term Pechanga Water Fund
			 Account means the fund authorized by section 11(a)(3) of this
			 Act.
			(28)Permanent capacityThe term Permanent Capacity
			 has the meaning set forth in section 1 of the ESAA Capacity Agreement.
			(29)Permanent capacity noticeThe term Permanent Capacity
			 Notice has the meaning set forth in section 5(b) of the ESAA Capacity
			 Agreement.
			(30)RCWDThe term RCWD means the
			 California water district organized pursuant to California Water code section
			 34000 et seq. and includes all real property owners for whom RCWD acts as an
			 agent pursuant to an agency agreement.
			(31)Recycled water infrastructure
			 agreementThe term
			 Recycled Water Infrastructure Agreement means the
			 Agreement for Recycled Water Infrastructure among the Band,
			 RCWD, and the United States.
			(32)Recycled water transfer
			 agreementThe term
			 Recycled Water Transfer Agreement means the Recycled
			 Water Transfer Agreement between the Band and RCWD.
			(33)ReservationThe term Reservation means
			 land depicted on the map attached to the Pechanga Settlement Agreement as
			 exhibit I. The term Reservation is solely for the purposes of
			 the Pechanga Settlement Agreement only, and not for any of the exhibits, and
			 shall not be used for any other purpose.
			(34)Santa margarita river
			 watershedThe Santa
			 Margarita River Watershed means the watershed that is the subject of
			 the Adjudication Proceeding and the Fallbrook Decree.
			(35)SecretaryThe term Secretary means the
			 Secretary of the United States Department of the Interior.
			(36)StateThe term State means the
			 State of California.
			(37)Storage pondThe term Storage Pond has
			 the meaning set forth in section 1 of the Recycled Water Infrastructure
			 Agreement.
			(38)Tribal water rightThe term Tribal Water Right
			 means the water rights ratified, confirmed and declared to be valid for the
			 benefit of the Band and allottees as specifically set forth and described in
			 section 5 of the Act.
			4.Approval of the pechanga settlement
			 agreement
			(a)In generalExcept as modified by this Act, and to the
			 extent the Pechanga Settlement Agreement does not conflict with this Act, the
			 Pechanga Settlement Agreement is authorized, ratified, and confirmed. To the
			 extent amendments are executed to make the Pechanga Settlement Agreement
			 consistent with this Act, such amendments are also authorized, ratified, and
			 confirmed.
			(b)Execution of pechanga settlement
			 agreementTo the extent that
			 the Pechanga Settlement Agreement does not conflict with this Act, the
			 Secretary is directed to and shall promptly execute the Pechanga Settlement
			 Agreement, including all exhibits to or parts of the Pechanga Settlement
			 Agreement requiring the signature of the Secretary. Nothing herein precludes
			 the Secretary from approving modifications to exhibits to the Pechanga
			 Settlement Agreement not inconsistent with this Act, to the extent such
			 modifications do not otherwise require Congressional approval pursuant to the
			 Trade and Intercourse Act, 25 U.S.C. 177, or pursuant to other Federal
			 statute.
			(c)Execution of extension of service area
			 agreement, recycled water infrastructure agreement and ESAA capacity
			 agreementThe Secretary shall
			 execute the Extension of Service Area Agreement, the Recycled Water
			 Infrastructure Agreement and the ESAA Capacity Agreement within 60 days of the
			 enactment of this Act. Such agreements shall be effective and enforceable as
			 between the parties to such agreements, except the United States, as from the
			 date all parties thereto have executed such agreements. Such agreements shall
			 be enforceable as to the United States only as from the enforceability
			 date.
			(d)National environmental policy act of
			 1969
				(1)Environmental complianceIn implementing the Pechanga Settlement
			 Agreement, the Secretary shall promptly comply with all applicable aspects of
			 the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and all other
			 applicable environmental Acts and regulations.
				(2)Execution of the pechanga settlement
			 agreementExecution of the
			 Pechanga Settlement Agreement by the Secretary under this section shall not
			 constitute a major Federal action under the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4321 et seq.). The Secretary is directed to carry out all
			 Federal compliance necessary to implement the Pechanga Settlement
			 Agreement.
				(3)Lead agencyThe Bureau of Reclamation shall be
			 designated as the lead agency with respect to environmental compliance.
				5.Tribal Water Right
			(a)Intent of congressIt is the intent of Congress to provide to
			 each allottee benefits that are equivalent to or exceed the benefits allottees
			 currently possess, taking into consideration—
				(1)the potential risks, cost, and time delay
			 associated with litigation that would be resolved by the Pechanga Settlement
			 Agreement and this Act;
				(2)the availability of funding under this
			 Act;
				(3)the availability of water from the Tribal
			 Water Right and other water sources as set forth in the Pechanga Settlement
			 Agreement; and
				(4)the applicability of section 7 of the Act
			 of February 8, 1887 (25 U.S.C. 381), and this Act to protect the interests of
			 allottees.
				(b)Confirmation of tribal water right
				(1)In generalThe Tribal Water Right is ratified,
			 confirmed, and declared to be valid.
				(2)Characteristics of tribal water
			 rightThe Tribal Water Right
			 shall be equal to 4,994 AFY of water that is subject to the jurisdiction of the
			 Adjudication Court. The priority date for 3,019 AFY of the Tribal Water Right
			 shall be June 27, 1882. The priority date for 182 AFY of the Tribal Water Right
			 shall be August 29, 1893. The priority date for 729 AFY of the Tribal Water
			 Right shall be January 9, 1907. The priority date for 563 AFY of the Tribal
			 Water Right shall be March 11, 1907. The priority date for 501 AFY of the
			 Tribal Water Right shall be May 25, 1931.
				(3)UseSubject to the terms of the Pechanga
			 Settlement Agreement, this Act and the Fallbrook Decree, the Band may use the
			 Tribal Water Right for any purpose on the Reservation.
				(c)Holding in trustThe Tribal Water Right shall be held in
			 trust by the United States for the use and benefit of the Band, and the
			 allottees in accordance with this section.
			(d)AllotteesAs specified in and provided for in this
			 Act:
				(1)Applicability of act of February 8,
			 1887The provisions of
			 section 7 of the Act of February 8, 1887 (25 U.S.C. 381), relating to the use
			 of water for irrigation purposes shall apply to the Tribal Water Right.
				(2)Entitlement to waterAny entitlement to water of an allottee
			 under Federal law for such allottee’s allotment shall be satisfied by the Band
			 and no allottee shall have any additional entitlement to water except as set
			 forth in the Pechanga Settlement Agreement and this Act.
				(3)Exhaustion of remediesBefore asserting any claim against the
			 United States under section 7 of the Act of February 8, 1887 (25 U.S.C. 381),
			 or any other applicable law, an allottee shall exhaust remedies available under
			 the Pechanga Water Code or other applicable tribal law.
				(4)ClaimsFollowing exhaustion of remedies available
			 under the Pechanga Water Code or other applicable tribal law, an allottee may
			 seek relief under section 7 of the Act of February 8, 1887 (25 U.S.C. 381), or
			 other applicable law.
				(5)AuthorityThe Secretary shall have the authority to
			 protect allottees’ rights as specified in this section.
				(e)Authority of band
				(1)In generalExcept as provided in paragraph (2), the
			 Band shall have authority to use, allocate, distribute, and lease the Tribal
			 Water Right—
					(A)in accordance with the Pechanga Settlement
			 Agreement; and
					(B)subject to approval of the Secretary of the
			 Pechanga Water Code under section 5(f).
					(2)Leases by allotteesNotwithstanding paragraph (1), an allottee
			 may lease any interest in land held by the allottee, together with any water
			 right determined to be appurtenant to the interest in land.
				(f)Pechanga water code
				(1)In generalNo later than eighteen (18) months
			 following the enforceability date, the Band shall enact a Pechanga Water Code,
			 that provides for—
					(A)the management, regulation and governance
			 of all uses of the Tribal Water Right in accordance with the Pechanga
			 Settlement Agreement; and
					(B)establishment by the Band of conditions,
			 permit requirements, and other limitations relating to the storage, recovery,
			 and use of the Tribal Water Right in accordance with the Pechanga Settlement
			 Agreement.
					(2)InclusionsSubject to the approval of the Secretary,
			 the Pechanga Water Code shall provide that—
					(A)tribal allocations of water to allottees
			 shall be satisfied with water from the Tribal Water Right;
					(B)charges for delivery of water for
			 irrigation purposes for allottees shall be assessed in accordance with section
			 7 of the Act of February 8, 1887 (25 U.S.C. 381);
					(C)there is a process by which an allottee may
			 request that the Band provide water for irrigation use in accordance with this
			 Act;
					(D)there is a due process system for the
			 consideration and determination by the Band of any request by an allottee, or
			 any successor in interest to an allottee, for an allocation of such water for
			 irrigation purposes on allotted land, including a process for—
						(i)appeal and adjudication of any denied or
			 disputed distribution of water; and
						(ii)resolution of any contested administrative
			 decision; and
						(E)there is a requirement that any allottee
			 with a claim relating to the enforcement of rights of the allottee under the
			 Pechanga Water Code or relating to the amount of water allocated to land of the
			 allottee must first exhaust remedies available to the allottee under tribal law
			 and the Pechanga Water Code before initiating an action against the United
			 States or petitioning the Secretary pursuant to subsection (d)(4).
					(3)Action by secretary
					(A)In generalThe Secretary shall administer the Tribal
			 Water Right until the Pechanga Water Code is enacted in accordance with
			 paragraph (1) and those provisions requiring approval pursuant to paragraph
			 (2).
					(B)ApprovalThe Pechanga Water Code shall not be valid
			 unless—
						(i)the provisions of the Pechanga Water Code
			 required by paragraph (2) are approved by the Secretary; and
						(ii)each amendment to the Pechanga Water Code
			 that affects a right of an allottee is approved by the Secretary.
						(C)Approval period
						(i)In generalExcept as provided by clause (ii), if the
			 Secretary does not approve or disapprove the Pechanga Water Code before the
			 date that is 180 days after the date on which the Pechanga Water Code is
			 submitted to the Secretary for approval, the Pechanga Water Code shall be
			 considered to have been approved by the Secretary to the extent that it is not
			 inconsistent with the Pechanga Settlement Agreement or this Act.
						(ii)Mutual extension of approval
			 periodThe Pechanga Water
			 Code may not be considered to have been approved by the Secretary under clause
			 (i) if the Secretary and the Band agree to extend the approval period.
						(g)EffectExcept as otherwise specifically provided
			 in this section, nothing in this Act—
				(1)authorizes any action by an allottee
			 against any individual or entity, or against the Band, under Federal, State,
			 tribal, or local law; or
				(2)alters or affects the status of any action
			 pursuant to section 1491(a) of title 28, United States Code.
				6.Satisfaction of claims
			(a)In generalThe benefits provided to the Band and the
			 allottees under the Pechanga Settlement Agreement and this Act shall satisfy
			 all claims of the Band and the allottees waived pursuant to section 7.
			(b)No recognition of water
			 rightsNotwithstanding
			 subsection (a) and except as provided in section 5(d), nothing in this Act
			 recognizes or establishes any right of a member of the Band or an allottee to
			 water within the Reservation.
			7.Waiver of claims
			(a)In general
				(1)Waiver of claims by the band and the united
			 states
					(A)Subject to the retention of rights set
			 forth in subsection (c), notwithstanding any provisions to the contrary in the
			 Pechanga Settlement Agreement, and in return for the ratification, confirmation
			 and declaration to be valid of the Tribal Water Right and other benefits,
			 including the commitments by RCWD and EMWD as set forth in the Pechanga
			 Settlement Agreement and this Act, the Band, and the United States on behalf of
			 the Band and allottees waive any and all of the following claims—
						(i)claims for water rights in the Santa
			 Margarita River Watershed for lands located within the Reservation arising from
			 time immemorial and, thereafter, forever; and
						(ii)claims for water rights in the Santa
			 Margarita River Watershed that are based on aboriginal occupancy for lands
			 overlying the Santa Margarita River Watershed arising from time immemorial and,
			 thereafter, forever.
						(B)Subject to the retention of rights set
			 forth in subsection (c), notwithstanding any provisions to the contrary in the
			 Pechanga Settlement Agreement, and in return for the ratification, confirmation
			 and declaration to be valid of the Tribal Water Right and other benefits,
			 including the commitments by RCWD and EMWD as set forth in the Pechanga
			 Settlement Agreement and this Act, the Band and the United States on behalf of
			 the Band and allottees fully release, acquit and discharge RCWD and EMWD from
			 the following claims—
						(i)claims for Injuries to Water Rights in the
			 Santa Margarita River Watershed for lands located within the Reservation
			 arising or occurring at any time up to and including June 30, 2009;
						(ii)claims for Injuries to Water Rights in the
			 Santa Margarita River Watershed for lands located within the Reservation
			 arising or occurring at any time after June 30, 2009, resulting from the
			 diversion or use of water in a manner not in violation of the Pechanga
			 Settlement Agreement or this Act;
						(iii)claims for subsidence damage to land
			 located within the Reservation arising or occurring at any time up to and
			 including June 30, 2009;
						(iv)claims for subsidence damage arising or
			 occurring after June 30, 2009, to lands located within the Reservation
			 resulting from the diversion of underground water in a manner not in violation
			 of the Pechanga Settlement Agreement or this Act; and
						(v)claims arising out of or relating in any
			 manner to the negotiation or execution of the Pechanga Settlement Agreement or
			 the negotiation or execution of this Act.
						(2)Claims by the united states against the
			 bandSubject to the retention
			 of rights set forth in subsection (c), to the extent consistent with this Act,
			 the United States, in all its capacities (except as trustee for an Indian tribe
			 other than the Band), as part of the performance of obligations under the
			 Pechanga Settlement Agreement, is authorized to execute a waiver and release of
			 any and all claims against the Band, or any agency, official, or employee of
			 the Band, under Federal, State, or any other law for—
					(A)claims for Injuries to Water Rights in the
			 Santa Margarita River Watershed for lands located within the Reservation
			 arising or occurring at any time up to and including June 30, 2009;
					(B)claims for Injuries to Water Rights in the
			 Santa Margarita River Watershed for lands located within the Reservation
			 arising or occurring at any time after June 30, 2009, resulting from the
			 diversion or use of water in a manner not in violation this Agreement or the
			 Act;
					(C)claims for subsidence damage to land
			 located within the Reservation arising or occurring at any time up to and
			 including June 30, 2009;
					(D)claims for subsidence damage arising or
			 occurring after June 30, 2009, to lands located within the Reservation
			 resulting from the diversion of underground water in a manner not in violation
			 of this Agreement or the Act; and
					(E)claims arising out of or relating in any
			 manner to the negotiation or execution of this Agreement or the negotiation or
			 execution of the Act.
					(3)Claims by the band against the united
			 statesSubject to the
			 retention of rights set forth in subsection (c), the Band, on behalf of itself
			 and its members, is authorized to execute a waiver and release of—
					(A)all claims against the United States, its
			 agencies, or employees relating to claims for water rights in or water of the
			 Santa Margarita River Watershed or any other river systems outside of the Santa
			 Margarita River Watershed that the United States acting in its capacity as
			 trustee for the Band asserted, or could have asserted, in any proceeding,
			 including but not limited to the Adjudication Proceeding;
					(B)all claims against the United States, its
			 agencies, or employees relating to damages, losses, or injuries to water, water
			 rights, land, or natural resources due to loss of water or water rights
			 (including but not limited to damages, losses or injuries to hunting, fishing,
			 gathering or cultural rights due to loss of water or water rights; claims
			 relating to interference with, diversion or taking of water or water rights; or
			 claims relating to failure to protect, acquire, replace, or develop water,
			 water rights or water infrastructure) in the Santa Margarita River Watershed
			 that first accrued at any time up to and including June 30, 2009;
					(C)all claims against the United States, its
			 agencies, or employees encompassed within the case Pechanga Band of Luiseño
			 Indians v. Salazar, Civ. No. 1:06–cv–02206 (D.D.C);
					(D)all claims against the United States, its
			 agencies, or employees relating to the pending litigation of claims relating to
			 the Band’s water rights in the Adjudication Proceeding; and
					(E)all claims against the United States, its
			 agencies, or employees relating to the negotiation, execution or the adoption
			 of the Pechanga Settlement Agreement, exhibits thereto, or this Act.
					(b)Effectiveness of waivers and
			 releasesThe waivers under
			 subsection (a) shall take effect on the enforceability date.
			(c)Reservation of rights and retention of
			 claimsNotwithstanding the
			 waivers and releases authorized in this Act, the Band on behalf of itself and
			 its members and the United States acting in its capacity as trustee for the
			 Band retain—
				(1)claims for enforcement of the Pechanga
			 Settlement Agreement and this Act;
				(2)claims against persons other than RCWD and
			 EMWD;
				(3)claims for water rights that are outside
			 the jurisdiction of the Adjudication Court;
				(4)claims for water rights for lands within
			 the Santa Margarita River Watershed that are outside the Reservation; provided,
			 however, that such claims are for water rights consistent with water rights
			 recognized for such lands in the Fallbrook Decree;
				(5)rights to use and protect water rights
			 acquired on or after the enforceability date; and
				(6)remedies, privileges, immunities, powers
			 and claims, including claims for water rights, not specifically waived and
			 released pursuant to this Act and the Pechanga Settlement Agreement.
				(d)Effect of pechanga settlement agreement and
			 actNothing in the Pechanga
			 Settlement Agreement or this Act—
				(1)affects the ability of the United States
			 acting in its sovereign capacity to take actions authorized by law, including
			 but not limited to any laws relating to health, safety, or the environment,
			 including but not limited to the Clean Water Act, the Safe Drinking Water Act,
			 the Comprehensive Environmental Response, Compensation, and Liability Act,
			 Resource Conservation and Recovery Act, and the regulations implementing such
			 Acts;
				(2)affects the ability of the United States to
			 take actions acting in its capacity as trustee for any other Indian tribe or
			 allottee;
				(3)confers jurisdiction on any State court
			 to—
					(A)interpret Federal law regarding health,
			 safety, or the environment or determine the duties of the United States or
			 other parties pursuant to such Federal law; or
					(B)conduct judicial review of Federal agency
			 action; or
					(4)waives any claim of a member of the Band in
			 an individual capacity that does not derive from a right of the Band.
				(e)Tolling of claims
				(1)In generalEach applicable period of limitation and
			 time-based equitable defense relating to a claim described in this section
			 shall be tolled for the period beginning on the date of enactment of this Act
			 and ending on the earlier of—
					(A)December 31, 2015; or
					(B)the enforceability date.
					(2)Effects of subsectionNothing in this subsection revives any
			 claim or tolls any period of limitation or time-based equitable defense that
			 expired before the date of enactment of this Act.
				(3)LimitationNothing in this section precludes the
			 tolling of any period of limitations or any time-based equitable defense under
			 any other applicable law.
				(f)Enforceability dateThe enforceability date shall be the date
			 on which the Secretary publishes in the Federal Register a statement of
			 findings that—
				(1)the Pechanga Settlement Agreement has been
			 approved by the Adjudication Court;
				(2)all funds authorized by this Act for such
			 purpose have been deposited in the Pechanga Settlement Fund;
				(3)the waivers and releases authorized in
			 subsection (a) have been executed by the Band and the Secretary; and
				(4)the Extension of Service Area Agreement has
			 been approved and executed by all parties thereto and is effective and
			 enforceable in accordance with its terms.
				8.Water facilities
			(a)In generalThe Secretary shall, subject to the
			 availability of appropriations, using funds from the designated accounts of the
			 Pechanga Settlement Fund, provide the funds necessary to fulfill the Band’s
			 obligations under the Recycled Water Infrastructure Agreement and the ESAA
			 Capacity Agreement, in an amount not to exceed the amounts deposited in the
			 designated accounts for such purposes, in accordance with this Act and the
			 terms and conditions of such agreements.
			(b)Non-ReimbursabilityThe funds provided by the Secretary
			 pursuant to subsection (a) shall be non-reimbursable.
			(c)Recycled water infrastructure
				(1)In generalThe Secretary shall, using funds from the
			 Pechanga Recycled Water Infrastructure Account, provide funds for the Storage
			 Pond and the Demineralization and Brine Disposal Project in accordance with
			 this section.
				(2)Storage pondThe Secretary shall, subject to the
			 availability of appropriations, provide the funding necessary to fulfill the
			 Band’s obligations under the Recycled Water Infrastructure Agreement for the
			 design and construction of the Storage Pond, in an amount not to exceed
			 $2,500,000, such amount to be adjusted for changes since June 30, 2009, in
			 construction costs as indicated by engineering cost indices applicable to types
			 of construction required to design and construct the Storage Pond.
					(A)The procedure for the Secretary to provide
			 funds pursuant to this section shall be as set forth in the Recycled Water
			 Infrastructure Agreement.
					(B)The Bureau of Reclamation shall be the lead
			 agency for purposes of the implementation of this section.
					(C)The United States shall have no
			 responsibility or liability for the Storage Pond to be designed and constructed
			 by RCWD.
					(D)In the event that RCWD does not submit the
			 Storage Pond Notice to the Band within 3 years after the enforceability date,
			 the funds set aside within the Pechanga Recycled Water Infrastructure Account,
			 including any interest that has accrued thereon, for purposes of the design and
			 construction of the Storage Pond shall revert to the U.S. Treasury.
					(3)Demineralization and brine disposal
			 projectUpon receipt of a
			 written request from the Band pursuant to section 5(c) of the Recycled Water
			 Infrastructure Agreement, the Secretary, acting through the Bureau of
			 Reclamation, shall enter into negotiations with RCWD and the Band to establish
			 an agreement that will allow the Bureau of Reclamation to make payment directly
			 to RCWD in the amount below. Upon execution of said agreement the Secretary
			 shall, subject to the availability of appropriations, provide the funding
			 necessary to fulfill the Band’s obligations under the Recycled Water
			 Infrastructure Agreement for the design and construction of the
			 Demineralization and Brine Disposal Project, in an amount not to exceed
			 $4,460,000, such amount to be adjusted for changes since June 30, 2009, in
			 construction costs as indicated by engineering cost indices applicable to types
			 of construction required to design and construct the Demineralization and Brine
			 Disposal Project.
					(A)The procedure for the Secretary to provide
			 funds pursuant to this section shall be as set forth in the Recycled Water
			 Infrastructure Agreement and the funding agreement required pursuant to section
			 8(c)(3).
					(B)The Bureau of Reclamation shall be the lead
			 agency for purposes of the implementation of this section.
					(C)The United States shall have no
			 responsibility or liability for the Demineralization and Brine Disposal Project
			 to be designed and constructed by RCWD.
					(D)In the event that RCWD, the Band and the
			 United States do not enter into the funding agreement required by section
			 8(c)(3) within 5 years after the enforceability date, the funds set aside
			 within the Pechanga Recycled Water Infrastructure Account, including any
			 interest that has accrued thereon, for purposes of the design and construction
			 of the Demineralization and Brine Disposal Project shall be available for use
			 by the Band to design and construct alternative demineralization and brine
			 disposal facilities that will provide benefits and improvements in the quality
			 of groundwater on the Reservation that are similar to those that the Band would
			 have received had RCWD constructed the Demineralization and Brine Disposal
			 Project.
					(d)ESAA delivery capacity
				(1)In generalThe Secretary shall, using funds from the
			 Pechanga ESAA Delivery Capacity Account, provide funds for Interim Capacity and
			 Permanent Capacity in accordance with this section.
				(2)Interim capacityThe Secretary shall, subject to the
			 availability of appropriations, using funds from the ESAA Delivery Capacity
			 Account, provide the funding necessary to fulfill the Band’s obligations under
			 the ESAA Capacity Agreement for the provision by RCWD of Interim Capacity to
			 the Band in an amount not to exceed $1,000,000.
					(A)The procedure for the Secretary to provide
			 funds pursuant to this section shall be as set forth in the ESAA Capacity
			 Agreement.
					(B)The Bureau of Reclamation shall be the lead
			 agency for purposes of the implementation of this section.
					(C)The United States shall have no
			 responsibility or liability for the Interim Capacity to be provided by
			 RCWD.
					(D)In the event that RCWD does not provide the
			 Interim Capacity Notice required pursuant to the ESAA Capacity Agreement within
			 60 days after the date required under such agreement, the funds set aside in
			 the Pechanga ESAA Delivery Capacity Account, including any interest that has
			 accrued thereon, for purposes of the provision of Interim Capacity and
			 Permanent Capacity shall be available for use by the Band to provide
			 alternative interim capacity in a manner that is similar to the Interim
			 Capacity and Permanent Capacity that the Band would have received had RCWD
			 provided such Interim Capacity and Permanent Capacity.
					(3)Permanent capacityUpon receipt of the Permanent Capacity
			 Notice pursuant to section 5(b) of the ESAA Capacity Agreement, the Secretary,
			 acting through the Bureau of Reclamation, shall enter into negotiations with
			 RCWD and the Band to establish an agreement that will allow for the
			 disbursement of funds from the Pechanga ESAA Delivery Capacity Account in the
			 amount below. Upon execution of said agreement the Secretary shall, subject to
			 the availability of appropriations, using funds from the ESAA Delivery Capacity
			 Account, provide the funding necessary to fulfill the Band’s obligations under
			 the ESAA Capacity Agreement for the provision by RCWD of Permanent Capacity to
			 Pechanga in an amount not to exceed $16,900,000, such amount to be adjusted for
			 changes since June 30, 2009, in construction costs as indicated by engineering
			 cost indices applicable to types of construction required to design and
			 construct the Permanent Capacity.
					(A)The procedure for the Secretary to provide
			 funds pursuant to this section shall be as set forth in the ESAA Capacity
			 Agreement.
					(B)The Bureau of Reclamation shall be the lead
			 agency for purposes of the implementation of this section.
					(C)The United States shall have no
			 responsibility or liability for the Permanent Capacity to be provided by
			 RCWD.
					(D)In the event that RCWD does not provide the
			 Permanent Capacity Notice required pursuant to the ESAA Capacity Agreement
			 within 5 years after the enforceability date, the funds set aside in the
			 Pechanga ESAA Delivery Capacity Account, including any interest that has
			 accrued thereon, for purposes of the provision of Permanent Capacity shall be
			 available for use by the Band to provide alternative permanent capacity in a
			 manner that is similar to the Permanent Capacity that the Band would have
			 received had RCWD provided such Permanent Capacity.
					9.Pechanga Settlement Fund
			(a)EstablishmentThere is established in the Treasury of the
			 United States the Pechanga Settlement Fund, consisting of such amounts as are
			 deposited in the fund under subsections (a)(1), (a)(2), and (a)(3) of section
			 11.
			(b)Accounts of pechanga settlement
			 fundThe Secretary shall
			 establish in the Pechanga Settlement Fund the following accounts:
				(1)Pechanga Recycled Water Infrastructure
			 Account, consisting of amounts authorized pursuant to section 11(a)(1).
				(2)Pechanga ESAA Delivery Capacity Account,
			 consisting of amounts authorized pursuant to section 11(a)(2).
				(3)Pechanga Water Fund Account, consisting of
			 amounts authorized pursuant to section 11(a)(3).
				(c)Deposits to pechanga settlement
			 fund
				(1)In generalThe Secretary of the Treasury shall
			 promptly deposit in the Pechanga Settlement Fund any amounts appropriated for
			 that purpose.
				(2)Deposits to accountsThe Secretary of the Treasury shall deposit
			 amounts in the accounts of the Pechanga Settlement Fund established under
			 subsection (b).
				(d)Management
				(1)In generalThe Secretary shall manage the Pechanga
			 Settlement Fund, make investments from the Pechanga Settlement Fund, and make
			 monies available from the Pechanga Settlement Fund for distribution to the Band
			 consistent with the American Indian Trust Fund Management Reform Act of 1994
			 (25 U.S.C. 4001 et seq.) (referred to in this subsection as the Trust
			 Fund Reform Act).
				(2)Investment of pechanga settlement
			 fundUpon the enforceability
			 date the Secretary shall invest amounts in the Pechanga Settlement Fund in
			 accordance with—
					(A)the Act of April 1, 1880 (25 U.S.C.
			 161);
					(B)the first section of the Act of June 24,
			 1938 (25 U.S.C. 162a);
					(C)the obligations of Federal corporations and
			 Federal Government-sponsored entities the charter documents of which provide
			 that the obligations of the entities are lawful investments for federally
			 managed funds, including—
						(i)the obligations of the United States Postal
			 Service described in section 2005 of title 39, United States Code;
						(ii)bonds and other obligations of the
			 Tennessee Valley Authority described in section 15d of the Tennessee Valley
			 Authority Act of 1933 (16 U.S.C. 831n–4);
						(iii)mortgages, obligations, and other
			 securities of the Federal Home Loan Mortgage Corporation described in section
			 303 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452);
			 and
						(iv)bonds, notes, and debentures of the
			 Commodity Credit Corporation described in section 4 of the Act of March 8, 1938
			 (15 U.S.C. 713a–4); and
						(D)the obligations referred to in section 201
			 of the Social Security Act (42 U.S.C. 401).
					(3)Distributions from pechanga settlement
			 fund
					(A)In generalFunds from the Pechanga Settlement Fund
			 shall be used for each purpose described in subparagraphs (B) through
			 (D).
					(B)Pechanga recycled water infrastructure
			 accountThe Pechanga Recycled
			 Water Infrastructure Account shall be used for expenditures by the Band in
			 accordance with section 8(c).
					(C)Pechanga esaa delivery capacity
			 accountThe Pechanga ESAA
			 Delivery Capacity Account shall be used for expenditures by the Band in
			 accordance with section 8(d).
					(D)Pechanga water fund accountThe Pechanga Water Fund Account shall be
			 used for—
						(i)payment of the EMWD Connection Fee;
						(ii)payment of the MWD Connection Fee;
			 and
						(iii)any expenses, charges or fees incurred by
			 the Band in connection with the delivery or use of water pursuant to the
			 Pechanga Settlement Agreement.
						(4)Withdrawals by band
					(A)In generalThe Band may withdraw any portion of
			 amounts in the Pechanga Settlement Fund on approval by the Secretary of a
			 tribal management plan in accordance with the Trust Fund Reform Act.
					(B)Requirements
						(i)In generalIn addition to the requirements under the
			 Trust Fund Reform Act, the tribal management plan of the Band under
			 subparagraph (A) shall require that the Band spend any amounts withdrawn from
			 the Pechanga Settlement Fund in accordance with this Act.
						(ii)EnforcementThe Secretary may carry out such judicial
			 or administrative actions as the Secretary determines to be necessary to
			 enforce a tribal management plan to ensure that amounts withdrawn by the Band
			 from the Pechanga Settlement Fund under this paragraph are used in accordance
			 with this Act.
						(C)LiabilityThe Secretary and the Secretary of the
			 Treasury shall not be liable for the expenditure or investment of amounts
			 withdrawn from the Pechanga Settlement Fund by the Band under this
			 paragraph.
					(D)Expenditure plan
						(i)In generalFor each fiscal year, the Band shall submit
			 to the Secretary for approval an expenditure plan for any portion of the
			 amounts described in subparagraph (A) that the Band elects to withdraw under
			 this paragraph during the fiscal year.
						(ii)InclusionAn expenditure plan under clause (i) shall
			 include a description of the manner in which, and the purposes for which, funds
			 of the Band remaining in the Pechanga Settlement Fund will be used during
			 subsequent fiscal years.
						(iii)ApprovalOn receipt of an expenditure plan under
			 clause (i), the Secretary shall approve the plan if the Secretary determines
			 that the plan is—
							(I)reasonable; and
							(II)consistent with this Act.
							(5)Annual
			 reportsThe Band shall submit
			 to the Secretary annual reports describing each expenditure by the Band of
			 amounts in the Pechanga Settlement Fund during the preceding calendar
			 year.
				(6)Certain per capita distributions
			 prohibitedNo amount in the
			 Pechanga Settlement Fund shall be distributed to any member of the Band on a
			 per capita basis.
				(e)AvailabilityThe amounts in the Pechanga Settlement Fund
			 shall be available for use by the Secretary and withdrawal by the Band
			 beginning on the enforceability date.
			10.Miscellaneous provisions
			(a)Waiver of sovereign immunity by the united
			 statesExcept as provided in
			 subsections (a) through (c) of section 208 of the Department of Justice
			 Appropriation Act, 1953 (43 U.S.C. 666), nothing in this Act waives the
			 sovereign immunity of the United States.
			(b)Other tribes not adversely
			 affectedNothing in this Act
			 quantifies or diminishes any land or water right, or any claim or entitlement
			 to land or water, of an Indian tribe, band, or community other than the
			 Band.
			(c)Limitation on claims for
			 reimbursementWith respect to
			 Indian land within the Reservation—
				(1)the United States shall not submit against
			 any Indian-owned land located within the Reservation any claim for
			 reimbursement of the cost to the United States of carrying out this Act and the
			 Pechanga Settlement Agreement; and
				(2)no assessment of any Indian-owned land
			 located within the Reservation shall be made regarding that cost.
				(d)Effect on current lawNothing in this section affects any
			 provision of law (including regulations) in effect on the day before the date
			 of enactment of this Act with respect to preenforcement review of any Federal
			 environmental enforcement action.
			11.Authorization of appropriations
			(a)Authorization of appropriations
				(1)Pechanga recycled water infrastructure
			 accountThere is authorized
			 to be appropriated $6,960,000, such amount to be adjusted for changes since
			 June 30, 2009, in construction costs as indicated by engineering cost indices
			 applicable to types of construction required to design and construct the
			 Storage Pond and the Demineralization and Brine Disposal Project for deposit
			 into the Pechanga Recycled Water Infrastructure Account.
				(2)Pechanga esaa delivery capacity
			 accountThere is authorized
			 to be appropriated $17,900,000, such amount to be adjusted for changes since
			 June 30, 2009, in construction costs as indicated by engineering cost indices
			 applicable to types of construction required to provide the Interim Capacity
			 and the Permanent Capacity for deposit into the Pechanga ESAA Delivery Capacity
			 Account.
				(3)Pechanga water fund accountThere is authorized to be appropriated
			 $25,382,000 for deposit into the Pechanga Water Fund Account for the purposes
			 set forth in section 9(d)(3)(D).
				12.Repeal on failure of enforceability
			 dateIf the Secretary does not
			 publish a statement of findings under section 7(f) by December 31, 2015—
			(1)this Act is repealed effective January 1,
			 2016, and any action taken by the Secretary and any contract or agreement
			 pursuant to the authority provided under any provision of this Act shall be
			 void;
			(2)any amounts appropriated under section 11,
			 together with any interest on those amounts, shall immediately revert to the
			 general fund of the Treasury; and
			(3)any amounts made available under section 11
			 that remain unexpended shall immediately revert to the general fund of the
			 Treasury.
			
